April 13, 1937. The opinion of the Court was delivered by
The appeal here is from the decree of his Honor, Judge Dennis, of date December 12, 1936, wherein he affirmed the report of Hon Charles E. Sligh, Special Referee. The history of the case is fully set forth in the report.
After a careful consideration of the record and the questions raised by the exceptions, this Court is satisfied with the conclusion reached by the Circuit Judge.
All exceptions are overruled. It is the judgment of this Court that the judgment of the Circuit Court be affirmed.
MR. CHIEF JUSTICE STABLER and MESSRS. JUSTICES CARTER, BONHAM and BAKER concur. *Page 399